DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on December 9, 2021 is acknowledged. Three pages of specification was received on December 9, 2021. The specification is acceptable to correct the obvious scrivener’s errors in the original disclosure. 

Election/Restrictions
Claims 4, 6, 7, 9, 11, 12, 19 and 20 were previously withdrawn from consideration as a result of a Species restriction requirement. Applicant elected Species III for examination, and any claim(s) depending from or otherwise requiring all the limitations of the allowable claims thereto are subsequently found allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention Species, as set forth in the Office action mailed on December 14, 2020, is hereby withdrawn and claims 4, 6, 7, 9, 11, 12, 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Li Jiang on April 1, 2022. The Applicant agrees to cancel claims 2, 3, 5, 14, 19 and 20 and amend claims 1, 6 and 17 as shown below:

Claim 1.  A pumping system comprising: 
a pump; 
a motor operatively coupled to the pump and configured to drive the pump;
an electronic speed controller programmed to control the motor, based on an altitude of the whole pumping system, to drive the pump to increase an operational speed of expelling spraying fluid in response to the altitude of the whole pumping system ascending to be above being higher than a threshold altitude up in air and to decrease the operational speed of expelling the spraying fluid in response to the altitude of the whole pumping system descending to be being lower than the threshold altitude up in air, the operational speed of expelling spraying fluid being non-zero, wherein the electronic speed controller includes a field oriented controller; 
wherein the electronic speed controller; 
controls the motor to generate a first rotational energy; and 
controls a speed of the motor based on calculated operating characteristics of the motor; 
the pumping system further comprising: 
a speed adjusting apparatus operatively coupled to the motor and the pump, the speed adjusting apparatus being configured to convert the first rotational energy to a second rotational energy, and the second rotational energy being provided to the pump;
wherein the motor includes at least one of a brushless motor, a brush motor, an alternating current induction motor, or a permanent magnet synchronous motor; [[and]] 
a spraying apparatus communicatively coupled to the pump;
wherein the pumping system is configured to be carried by an unmanned aerial vehicle (UAV); and
wherein the pumping system is attached to a central body of the UAV.

Claim 6 (line 1). “The pumping system of claim 1 [[2]], wherein the speed adjusting.

Claim 13. (Currently Amended) A pumping system comprising: 
a pump; 
a motor operatively coupled to the pump and configured to drive the pump;
an electronic speed controller programmed to control the motor to drive the pump: 
based on an altitude of the whole pumping system, to increase an operational speed of expelling spraying fluid in response to the altitude of the whole pumping system being higher than a threshold altitude up in air and to decrease the operational speed of expelling the spraying fluid in response to the altitude of the whole pumping system being lower than the threshold altitude up in air, the operational speed of expelling spraying fluid being non-zero; and 
to increase the operational speed of expelling the spraying fluid in response to a travel speed of the pumping system increasing to be above a threshold speed and to decrease the operational speed of expelling the spraying fluid in response to the travel speed of the pumping system decreasing to be below the threshold speed, wherein the electronic speed controller includes a field oriented controller; 
wherein the electronic speed controller; 
controls the motor to generate a first rotational energy; and 
controls a speed of the motor based on calculated operating characteristics of the motor; 
the pumping system further comprising: 
a speed adjusting apparatus operatively coupled to the motor and the pump, the speed adjusting apparatus being configured to convert the first rotational energy to a second rotational energy, and the second rotational energy being provided to the pump;
wherein the motor includes at least one of a brushless motor, a brush motor, an alternating current induction motor, or a permanent magnet synchronous motor; [[and]] 
a spraying apparatus communicatively coupled to the pump;
wherein the pumping system is configured to be carried by an unmanned aerial vehicle (UAV); and
wherein the pumping system is attached to a central body of the UAV

Allowable Subject Matter
Claims 1, 4, 6-9, 11-13, 15, 17, 18 and 21 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A pumping system comprising: a pump; a motor operatively coupled to the pump and configured to drive the pump; an electronic speed controller, wherein the electronic speed controller includes a field oriented controller; wherein the electronic speed controller; controls the motor to generate a first rotational energy; and controls a speed of the motor based on calculated operating characteristics of the motor; the pumping system further comprising: a speed adjusting apparatus operatively coupled to the motor and the pump, the speed adjusting apparatus being configured to convert the first rotational energy to a second rotational energy, and the second rotational energy being provided to the pump; wherein the motor includes at least one of a brushless motor, a brush motor, an alternating current induction motor, or a permanent magnet synchronous motor; wherein the pumping system is configured to be carried by an unmanned aerial vehicle (UAV) and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Mon-Thu from 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/
Examiner, Art Unit 3752
April 1, 2022